IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43341

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 501
                                                )
       Plaintiff-Respondent,                    )   Filed: April 27, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
GARRETT RAY ASHFORD,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Garrett Ray Ashford pleaded guilty to lewd conduct with a minor under sixteen, Idaho
Code § 18-1508.      The district court imposed a unified life sentence, with twenty years
determinate. Ashford appeals, contending that his sentence is excessive.1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

1
        In the Appellant’s Brief, Ashford raised the issue of whether the district court erred by
failing to include a specific expiration date for the no contact order, but Ashford withdrew the
issue in his Reply Brief.
                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ashford’s judgment of conviction and sentence are affirmed.




                                                   2